Order entered December 19, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01603-CV

                  IN THE INTEREST OF Z.M.C. AND R.B.C., CHILDREN

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-52980-2008
                                             ORDER

        Before the Court is appellant’s motion to review two trial court orders dated December 2,

2013. One order sustains the court reporter’s contest to appellant’s affidavit of indigence and the

other order “APPROVES the Affidavit” . . . and “ORDER[S] that [appellant] may proceed as a

pauper in this cause and is not required to pay the filing fees incurred or to give security thereof.”

In accordance with Texas Rule of Appellate Procedure 20.1(j)(3), we ORDER Sheri J. Vecera,

Official Court Reporter, to file the record of the December 2, 2013 indigency hearing no later

than December 22, 2013. No extensions will be granted. See TEX. R. APP. P. 20.1(j)(4).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Angela M. Tucker, Presiding Judge, 199th Judicial District Court; Sheri J. Vecera; and

all parties.

                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE